DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt et al. (U.S. Pub. No. 2015/0379706) (previously cited) in view of Arad (Abboud) et al. (U.S. Pub. No. 2015/0297099).
Regarding claim 1, Leonhardt discloses:
A device for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient (See paragraphs 0036-0037, 0053-0055, 0068, 0084-0085 which disclose wherein the system determines position information of a heart region in relation to the lung regions) the device comprising: a data input unit configured to receive data from one or more electrodes and provide an electrical impedance tomography (EIT) data set (paragraphs 0099-0103 disclose wherein the system has a data input unit for receiving and providing EIT data from a plurality of electrodes); a computing and control unit configured to determine a first data set with data that indicates spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax and configured to process the first data set and the EIT data set and based thereon to determine a first output signal, which indicates a current position in space of regions of the lungs in the thorax (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in the lung and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs); and configured to process the EIT data set to determine a second data set with data that indicates local distributions of the impedance values and/or changes of regions of the heart in the thorax and configured to process the second data set and the EIT data set and based thereon to determine a second output signal, which indicates a current position in space of a heart region in relation to regions of the lungs in the thorax (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of the separate heart and lung regions such that the current relative position of the heart region in relation to the lungs is determined. Paragraphs 0051, 0061, and 0075-0076 disclose wherein the EIT data is processed to determine local impedance changes of regions of the heart); and a data output unit configured to provide the first output signal and configured to provide the second output signal (paragraphs 0046 and 0090 disclose wherein the system provides an output signal of the generated location data); and a display device receiving the first output signal and the second output signal (paragraphs 0090, 0107-0108, 0111, and 0114 disclose wherein the output signal is provided to a display device), the display unit being configured to display the current position in the space of the heart region in relation to the regions of the lungs in the thorax based on the first output signal and the second output signal (paragraphs 0090, 0107-0108, 0111, and 0114 disclose wherein the output positional data of the heart and lungs is provided to a display device and figures 3b-3c, paragraphs 0149, 0162-0164, and 0179-0184 disclose wherein the output signals of the heart and lungs regions are visually displayed).
Yet Leonhardt does not specifically disclose: 
Wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data; and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions.
However, in the same field of EIT analysis systems, Arad discloses:
Wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data (paragraphs 0133 and 0152-0153 disclose wherein the system uses EIT data to determine spatial coordinates and distributions of the region of the heart within the chest as analyzed from impedance values and changes and paragraphs 0167 and figure 5 disclose wherein the system represents the region of the heart with respect to the regions of the lungs); and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions (see paragraphs 0167 and figure 5 disclosing regional representation of the analyzed impedance data to show the heart region in reference to the lung regions).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data; and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions, as taught by Arad, in order to more accurately represent volumetric data and coordinates of areas of interest within the chest or thorax for positional determination (paragraph 0133). 
Regarding claim 2, Leonhardt in view of Arad discloses the device of claim 1, and Leonhardt further discloses:
wherein the EIT data set has signals or data belonging to at least a set of a plurality of electrodes, which set of electrodes is arranged in a horizontal plane around the thorax (figure 5, paragraphs 0051, 0084, 0191 disclose wherein the EIT data is acquired via a plurality of electrodes arranged at or around the thorax of a subject and wherein the electrode array 33 can be in a horizontal plane around the thorax of the subject). 
Regarding claim 5, Leonhardt in view of Arad discloses the device of claim 1, and Leonhardt further discloses:
wherein the computing and control unit is configured to continuously determine the second data set from EIT data, and wherein the computing and control unit is further configured to take into account the second data set during the data processing of chronologically later EIT data (paragraphs 0046, 0085-0091, and 0176 disclose wherein the processing of data is continuously repeated and are continuously provided as output signals and wherein each iteration includes the previously processed data).
Regarding claim 6, Leonhardt in view of Arad discloses the device of claim 5, and Leonhardt further discloses:
wherein the computing and control unit is configured to mark, mask or blank out subsets in the EIT data set on the basis of the second data set (paragraphs 0182-0184 and figures 3b-3c show wherein the EIT data resulting in visualization of the heart and lungs shows wherein the second or heart data is separately marked or identified from the other or lung EIT data). 
Regarding claim 7, Leonhardt in view of Arad discloses the device of claim 6, and Leonhardt further discloses:
wherein the computing and control unit is configured to copy the marked or masked subsets from the EIT data set into another data set (paragraphs 0085-0091 disclose wherein the EIT data is generated and then output or copied to the display device and figures 3b-3c show wherein the EIT data resulting in visualization of the heart and lungs and wherein the second or heart (marked) data subset is displayed).
Regarding claim 8, Leonhardt in view of Arad discloses the device of claim 6, and Leonhardt further discloses:
wherein the computing and control unit is configured to copy the subsets that were not blanked out from the EIT data set into another data s (paragraphs 0085-0091 disclose wherein the EIT data is generated and then output or copied to the display device and figures 3b-3c show wherein the EIT data resulting in visualization of the heart and lungs and wherein the first or lung (not blanked) data subset is displayed).
Regarding claim 10, Leonhardt in view of Arad discloses the device of claim 6, and Leonhardt further discloses:
wherein: the computing and control unit is configured adapt a data processing and/or signal filtering based on the second data set and the computing and control unit adjusts the data processing and/or signal filtering based on frequency ranges of patient cardiac activity, which frequency ranges are determined from the second data set (paragraph 0061 discloses wherein the data and signal processing are based on frequency range and paragraphs 0066-0067, 0073, 0172 and 0175 disclose wherein the frequency spectrum or range is based or determined from the cardiac or CPRS (second) data set). 
Regarding claim 11, Leonhardt in view of Arad discloses the device of claim 10, and Leonhardt further discloses:
wherein the data input unit is configured to input information concerning the heart rate from external data sources and to make the input information available to the computing and control unit for adaptation of the data processing and/or signal filtering (paragraphs 0073 and 0165-0166 disclose wherein the processing and determination of data sets is based on information relating to heart rate).
Regarding claim 12, Leonhardt in view of Arad discloses the device of claim 1, and Leonhardt further discloses:
wherein the computing and control unit is configured in interaction with the data output unit to take the determined position of the heart region into account in providing a visualization of the EIT data (paragraphs 0036, 0040, 0084-0092, and 0101 disclose wherein the system accounts for location or positional information of the heart when outputting or providing the EIT visualization output).
Regarding claim 13, Leonhardt discloses:
A process for operating a device for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient (See paragraphs 0036-0037, 0053-0055, 0068, 0084-0085 which disclose wherein the system determines position information of a heart region in relation to the lung regions) the process comprising the steps of: providing the device, wherein the device comprises: a data input unit configured to receive data and provide an electrical impedance tomography (EIT) data set (paragraphs 0099-0101 disclose wherein the system has a data input unit for receiving and providing EIT data); a computing and control unit configured to determine a first data set with data that indicates spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax and configured to process the first data set and the EIT data set and based thereon to determine a first output signal, which indicates a current position in space of the regions of the lungs in the thorax (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in the lung and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs); and configured to process the EIT data set to determine a second data set with data that indicates local distributions of the impedance values and/or impedance changes of regions of the heart in the thorax and configured to process the second data set and the EIT data set and based thereon to determine a second output signal, which indicates a current position in the space of the heart region in relation to the regions of the lungs in the thorax (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of the separate heart and lung regions such that the current relative position of the heart region in relation to the lungs is determined. Paragraphs 0051, 0061, and 0075-0076 disclose wherein the EIT data is processed to determine local impedance changes of regions of the heart); a display device (paragraph 0090 discloses a display device); and a data output unit configured to provide the first output signal and configured to provide the second output signal (paragraphs 0046 and 0090 disclose wherein the system provides an output signal of the generated location data) receiving the EIT data set (paragraphs 0084 and 0112); determining the first data set of spatial and local distributions of impedance values and/or impedance changes of the regions of the lungs in the thorax (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in regions of the lungs and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs); and determining the second data set of spatial and local distributions of impedance values and/or impedance changes of regions of the heart in the thorax (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0061, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of regions of the heart); and displaying the current position in the space of the heart region in relation to the regions of the lungs in the thorax on the display device based on the first output signal and the second output signal (paragraphs 0090, 0107-0108, 0111, and 0114 disclose wherein the output positional data of the heart and lungs is provided to a display device and figures 3b-3c, paragraphs 0149, 0162-0164, and 0179-0184 disclose wherein the output signals of the heart and lungs regions are visually displayed).
Yet Leonhardt does not specifically disclose: 
Wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data; and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions.
However, in the same field of EIT analysis systems, Arad discloses:
Wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data (paragraphs 0133 and 0152-0153 disclose wherein the system uses EIT data to determine spatial coordinates and distributions of the region of the heart within the chest as analyzed from impedance values and changes and paragraphs 0167 and figure 5 disclose wherein the system represents the region of the heart with respect to the regions of the lungs); and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions (see paragraphs 0167 and figure 5 disclosing regional representation of the analyzed impedance data to show the heart region in reference to the lung regions).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data; and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions, as taught by Arad, in order to more accurately represent volumetric data and coordinates of areas of interest within the chest or thorax for positional determination (paragraph 0133).
Regarding claim 14, Leonhardt discloses:
A process for determining a position in space of a heart region in relation to regions of the lungs in a thorax of a patient (See paragraphs 0036-0037, 0053-0055, 0068, 0084-0085 which disclose wherein the system determines position information of a heart region in relation to the lung regions) the process comprising the steps of: providing an electrical impedance tomography (EIT) data set (paragraphs 0099-0101 disclose wherein the system has a data input unit for receiving and providing EIT data); determining a first data set with data that indicate spatial and local distributions of impedance values and/or impedance changes of regions of the lungs in the thorax on the basis of the data set of EIT data (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in the lung and lung regions and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs); determining and providing a first output signal that indicates a current position in space of regions of the lungs in the thorax based on the EIT data set as well as based on the first data set (paragraphs 0051-0055 disclose wherein the system is able to determine impedance changes in the lung and lung regions and paragraphs 0061-0064 disclose wherein the system uses the impedance change information for calculating the position or positional space of the lungs and paragraphs 0046 and 0090 disclose wherein the system provides an output signal of the generated location data); determining a second data set with data that indicate spatial and local -distributions of the impedance values and/or impedance changes of regions of the heart in the thorax based on the EIT data set (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0061, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of the separate heart and lung regions); determining and providing a second output signal, which indicates a current position in the space of the heart region in relation to the  regions of the lungs in the thorax, based on the EIT data set as well as based on the second data set (paragraph 0063 discloses wherein the location of the heart is determined based on the CPRS impedance data and paragraphs 0142-0144 disclose wherein the system processes at least first and second sets of data and wherein the CPRS impedance data is a first set of data and the ventilation or lung related data is a second set of data and paragraphs 0036-0037, 0053-0055, 0061, 0068, 0084-0085, 0171 which disclose wherein the system uses the EIT data sets to determine the position and location information of the separate heart and lung regions and paragraphs 0046 and 0090 disclose wherein the system provides an output signal of the generated location data); and displaying the current position in the space of the heart region in relation to the regions of the lungs in the thorax on the display device based on the first output signal and the second output signal (paragraphs 0090, 0107-0108, 0111, and 0114 disclose wherein the output positional data of the heart and lungs is provided to a display device and figures 3b-3c, paragraphs 0149, 0162-0164, and 0179-0184 disclose wherein the output signals of the heart and lungs regions are visually displayed).
Yet Leonhardt does not specifically disclose: 
Wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data; and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions.
However, in the same field of EIT analysis systems, Arad discloses:
Wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data (paragraphs 0133 and 0152-0153 disclose wherein the system uses EIT data to determine spatial coordinates and distributions of the region of the heart within the chest as analyzed from impedance values and changes and paragraphs 0167 and figure 5 disclose wherein the system represents the region of the heart with respect to the regions of the lungs); and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions (see paragraphs 0167 and figure 5 disclosing regional representation of the analyzed impedance data to show the heart region in reference to the lung regions).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second EIT data set indicates spatial distributions of the impedance values and/or impedance changes of regions of the heart for determining relative positional data; and wherein the outputted EIT data set of spatial distribution of the impedance values is displayed for positional representation of the heart region in reference to the lung regions, as taught by Arad, in order to more accurately represent volumetric data and coordinates of areas of interest within the chest or thorax for positional determination (paragraph 0133).
Regarding claim 15, Leonhardt in view of Arad discloses the device of claim 13, and Leonhardt further discloses:
wherein the EIT data set has signals or data of at least a set of a plurality of electrodes which set is arranged around the thorax (figure 5, paragraphs 0051, 0084, 0191 disclose wherein the EIT data is acquired via a plurality of electrodes arranged at or around the thorax of a subject and wherein the electrode array 33 can be in a horizontal plane around the thorax of the subject).
Regarding claim 19, Leonhardt in view of Arad discloses the device of claim 2, and Leonhardt further discloses:
wherein the computing and control unit is configured to continuously determine the second data set from EIT data, and wherein the computing and control unit is further configured to take into account the second data set during the data processing of chronologically later EIT data (paragraphs 0046, 0085-0091, and 0176 disclose wherein the processing of data is continuously repeated and are continuously provided as output signals and wherein each iteration includes the previously processed data).
Claims 3, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Arad, as applied to claims 1 and 13, and further in view of Nebuya et al. (U.S. Pub. No. 2017/0071499) (previously cited).
Regarding claim 3, Leonhardt in view of Arad discloses the device of claim 1, and Leonhardt further discloses:
	wherein the EIT data set has signals or data of at least two sets of a plurality of electrodes (paragraphs 0051-0053 disclose wherein the system has assigned sets of electrodes for measuring EIT data).
	Yet Leonhardt does not disclose:
wherein the  two sets of electrodes are arranged parallel to one another at a defined distance.
However, in the same field of EIT measurement systems, Nebuya discloses:
wherein the  two sets of electrodes are arranged parallel to one another at a defined distance (Figure 9 and paragraph 0125 disclose wherein there are multiple sets of electrodes 102 arranged parallel to one another at defined distances).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the  two sets of electrodes are arranged parallel to one another at a defined distance, as taught by Nebuya, as a simple substitution for the undisclosed electrode set arrangement of Leonhardt, to achieve the predictable result of measuring EIT data.
Regarding claim 16, Leonhardt in view of Arad discloses the device of claim 13, and Leonhardt further discloses:
wherein the EIT data set has signals or data of at least two sets of a plurality of electrodes (paragraphs 0051-0053 disclose wherein the system has assigned sets of electrodes for measuring EIT data).
	Yet Leonhardt does not disclose:
wherein the  two sets of electrodes are arranged parallel to one another at a defined distance.
However, in the same field of EIT measurement systems, Nebuya discloses:
wherein the  two sets of electrodes are arranged parallel to one another at a defined distance (Figure 9 and paragraph 0125 disclose wherein there are multiple sets of electrodes 102 arranged parallel to one another at defined distances).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the  two sets of electrodes are arranged parallel to one another at a defined distance, as taught by Nebuya, as a simple substitution for the undisclosed electrode set arrangement of Leonhardt, to achieve the predictable result of measuring EIT data.
Regarding claim 20, Leonhardt in view of Arad and Nebuya discloses the device of claim 3, and Leonhardt further discloses:
wherein the computing and control unit is configured to continuously determine the second data set from EIT data, and wherein the computing and control unit is further configured to take into account the second data set during the data processing of chronologically later EIT data (paragraphs 0046, 0085-0091, and 0176 disclose wherein the processing of data is continuously repeated and are continuously provided as output signals and wherein each iteration includes the previously processed data).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Arad, as applied to claim 1, and further in view of Krammer et al. (U.S. Pub. No. 2019/0274580) (previously cited).
Regarding claim 4, Leonhardt in view of Arad discloses the device of claim 1, yet Leonhardt does not disclose:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set.
However, in the same field of EIT measurement systems, Krammer discloses:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set (abstract and at least paragraphs 0034-0045 disclose wherein the system identifies the position of the electrode array based on the measured impedance data of the EIT system). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leonhardt to incorporate wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set, as taught by Krammer, in order to further map and define specific points of interest in a visual representation for allowing for easier reading and interpretation.
Regarding claim 17, Leonhardt in view of Arad discloses the device of claim 2, yet Leonhardt does not disclose:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set.
However, in the same field of EIT measurement systems, Krammer discloses:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set (abstract and at least paragraphs 0034-0045 disclose wherein the system identifies the position of the electrode array based on the measured impedance data of the EIT system). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leonhardt to incorporate wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set, as taught by Krammer, in order to further map and define specific points of interest in a visual representation for allowing for easier reading and interpretation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Arad, as applied to claim 1, and further in view of Garber (U.S. Pub. No. 2016/0354007) (previously cited).
Regarding claim 9, Leonhardt discloses the device of claim 6, yet Leonhardt does not disclose:
	wherein the computing and control unit is configured to also take into account the marked or masked subsets or the blanked-out subsets when calculating a global impedance curve and/or when calculating regional impedance curves based on the EIT data set.
	However, in the same field of EIT measurement systems, Garber discloses:
wherein the computing and control unit is configured to also take into account the marked or masked subsets or the blanked-out subsets when calculating a global impedance curve and/or when calculating regional impedance curves based on the EIT data set (paragraphs 0039, 0041, and 0046 disclose wherein the EIT data sets are used to calculate the global impedance curve and the local impedance curve).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leonhardt to incorporate wherein the computing and control unit is configured to also take into account the marked or masked subsets or the blanked-out subsets when calculating a global impedance curve and/or when calculating regional impedance curves based on the EIT data set, as taught by Garber, in order to help visual ventilation aspects of a subject (paragraph 0039). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Arad and Nebuya, as applied to claim 3, and further in view of Krammer.
Regarding claim 18, Leonhardt in view of Arad and Nebuya discloses the device of claim 3, yet Leonhardt does not disclose:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set.
However, in the same field of EIT measurement systems, Krammer discloses:
wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set (abstract and at least paragraphs 0034-0045 disclose wherein the system identifies the position of the electrode array based on the measured impedance data of the EIT system). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leonhardt to incorporate wherein the computing and control unit is configured to determine a position of an electrode array on the thorax of the patient based on the first data set and the second data set, as taught by Krammer, in order to further map and define specific points of interest in a visual representation for allowing for easier reading and interpretation.
Response to Amendment
Applicant amended claims 1, 4, 5, 9, 13, and 14 in the response filed 06/01/2022.
Applicant added claims 17-20 in the response filed 06/01/2022. 
Response to Arguments
Applicant’s arguments and amendments, see pages 3-16 of the response, filed 06/01/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arad which discloses the spatial distribution of impedance of regions of the heart.
Applicant’s amendments and arguments with regard to the 101 rejection have been considered and found persuasive as the displaying of the current positioning and space of the heart region in relation to lungs using the impedance data integrates the claimed subject matter into a practical application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792